Mr. Justice Van Devanter
delivered the opinion oi the court.
By a judgment rendered March 8, 1916, the court beloV annulled an order of the Board of Public Utility Commissioners of the Philippine Islands requiring a corporate common carrier to report annually various matters pertaining to its finances and operations, the ground of the judgment being that § 16 (e) of Act 2307 of the local legislature, under which the board acted, violated the organic law of the Philippines, c. 1369, 32 Stat. 691, in that it confided to the board the determination of what the reports should contain and therefore amounted to a delegation of legislative power. 34 Phil. Rep. 136. The board brought the judgment here for review, and the earner now suggests that through a change in the local statute the question on which the judgment turned has become merely a moot one.
After. the case was brought here the legislature, by Act 2694, so amended § 16 (e) as to cause the section itself to prescribe in detail what such reports should contain and thereby abrogated the provision on which the order Avas based and AA'hich the court held inválid.' That provision therefore is no longer in force, and it is to the new provision that the board and carrier must give effect. EA*en if the original provision was valid, the order made under it became inoperatiAre when the new provision was substituted in its place. Whether the order was based on a \ralid or an invalid statute consequently has become merely a moot question.
In this situation aa-o are not called upon to consider the propriety of the judgment below, the proper course being, *427as is shown by many precedents, to reverse the judgment and remand the cause with a direction that it be dismissed without costs to either party. United States v. Schooner Peggy, 1 Cranch, 103; New Orleans Flour Inspectors v. Glover, 160 U. S. 170, and 161 U. S. 101; Dinsmore v. Southern Express Co., 183 U. S. 115; United States v. Hamburg-Amerikanische Packetfahrt-Actien Gesellschaft, 239 U. S. 466; Berry v. Davis, 242 U. S. 468.

Judgment reversed. Cause to be dismissed without costs to either party.